Citation Nr: 0417774	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral tinnitus.

Entitlement to service connection for residuals of a right 
eye injury.

Entitlement to service connection for paralysis agitans 
(Parkinson's disease) as secondary to exposure to asbestos.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1944 to April 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran's May 2000 notice of disagreement reflected that 
he requested a RO hearing.  A hearing was scheduled for July 
5, 2000; however, in a statement dated in July 2000, the 
veteran canceled his hearing.

In July 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has current diagnoses of bilateral 
sensorineural hearing loss and Parkinson's disease.  There 
are no diagnoses for either tinnitus or eye pathology.

2.  The veteran served aboard the USS Houston during the 
latter part of World War II.  The veteran does not claim to 
have engaged in combat operations, and the evidence of record 
does not show him to have engaged in combat operations.

3.  There are no entries in the service medical records 
(SMRs) for complaints, findings, or treatment for, hearing 
loss or tinnitus.  The Report of Examination for Discharge 
from active service shows the veteran's hearing was assessed 
as normal.

4.  There are no contemporaneous records for complaints, 
findings, or treatment for, hearing loss or tinnitus in the 
years immediately after service.  A hearing loss first 
manifested decades after active service.
5.  The evidence of record does not show a hearing loss or 
tinnitus to have been caused by active service.  There is no 
clinical evidence of tinnitus.

6.  SMRs reflect the veteran to have sustained a minor injury 
to the right eye during active service.  The evidence of 
record does not show any residuals of the injury.  The Report 
of Examination for Discharge noted defective vision but no 
underlying eye pathology.  There is no medical evidence of 
current residuals of an eye injury.

7.  The SMRs do not reflect any entries for complaints, 
findings, or treatment for, any neurological pathology, to 
include Parkinson's disease.  There is no evidence of 
exposure to asbestos during active service.  There is no 
evidence of complaints, findings, or treatment for, any 
condition or disease normally associated with exposure to 
asbestos.  There are no contemporaneous records for 
complaints, findings, or treatment for, any condition or 
disease normally associated with exposure to asbestos in the 
years immediately after active service.

8.  There are no contemporaneous records for complaints, 
findings, or treatment for, Parkinson's disease in the years 
immediately after active service.

9.  The medical evidence shows Parkinson's disease not to 
have manifested until decades after active service.  The 
evidence of record does not show Parkinson's disease to have 
been caused by active service.  


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss was not incurred 
in or aggravated by active service, and neither may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b), 38 C.F.R. 
§§ 3.102, 3.303 (2003).

3.  Right eye injury residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b), 
38 C.F.R. §§ 3.102, 3.303 (2003).

4.  Parkinson's disease was not incurred in or aggravated by 
active service, and neither may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in November 1999.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming arguendo the 
applicability of Pelegrini to this case, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

First, the veteran has been apprised of the evidence needed 
to support his claim throughout the appeal of his case, and 
the RO obtained all treatment records identified by him as 
supportive of his claim.  His claim was reviewed and 
readjudicated under the VCAA in May 2002.  Second, the Board 
remanded in July 2003 for issuance of a VCAA notice.  In a 
letter dated in July 2003 (letter), the RO informed the 
veteran of the VCAA and VA's duty to assist him.  The letter 
informed the veteran of the evidence needed to support his 
claims for service connection, including on a presumptive 
basis, and all evidence developed and of record in the claim 
file.  As to who would obtain what evidence, the letter 
informed the veteran that VA would obtain all records 
maintained by a federal agency and all private records he 
identified and asked VA to obtain.  He was provided VA forms 
21-4138 and 21-4142 to complete, sign, and return, to 
authorize the RO to obtain any identified records on his 
behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in light of the fact that the veteran 
informed the RO in May 2002 that he had no further evidence 
to submit, and he did not respond to the letter, there is no 
evidence that the pre-VCAA notice initial adjudication of his 
claim prejudiced his claim.  Therefore, the Board finds 
harmless any deficiency as to the timing of the VCAA notice 
to the veteran.  The Board also finds harmless the fact that 
the letter did not specifically inform the veteran to submit 
any evidence in his possession which supports his claim, as 
the veteran already had advised he had no further evidence.  
See Pelegrini v. Principi, 17 Vet. App. at 422.

As concerns the duty to assist, the RO obtained the veteran's 
VA and private treatment records and arranged for appropriate 
examinations.  All records obtained or generated have been 
associated with the claim file.  In light of the veteran's 
having advised the RO that he has no further evidence to 
submit, the claim is fully developed to the extent possible.  
The Board finds that VA has complied with the duty to assist 
the veteran.


I.  Hearing loss.

Factual background

Historically, the veteran filed his claim in November 1999.  
An April 2000 rating decision denied his claim as not well 
grounded.  A May 2002 rating decision denied his claim after 
a de novo review under the VCAA.

The veteran's Physical Examination for induction reflects 
that his hearing was 15/15" for both ears, and the 
examination of his ears assessed them as normal.

The veteran's SMRs do not reflect any entries for complaints, 
findings, or treatment for, hearing loss.  The April 1946 
Report of Physical Examination for Discharge reflects the 
veteran's hearing examination showed: Watch; right ear 
40/40", left ear 50/40"; Whispered voice; right ear 15/15', 
left ear 15/15'; Spoken voice; right ear, 15/15'; left ear, 
15/15'; and Binaural spoken voice, 25/15'.  No disease or 
defects were noted and the veteran was deemed physically 
qualified for discharge from active service.

An August 1999 VA audio examination report reflects that the 
audiograms showed a mild to profound sensorineural hearing 
loss in the right ear, and moderate to severe sensorineural 
hearing loss in the left ear.  At this examination, the 
veteran reported that he has had a hearing problem for 25 to 
30 years, and that he has used self-purchased hearing aids.

In a statement dated in July 2000, the veteran relates that, 
in the Fall, 1945, while on a "shakedown cruise" in the 
Caribbean Sea aboard the USS Houston, he was under a 5-inch 
naval gun mount while the guns were firing.  He related that 
his ears were ringing for a few days, but he did not report 
to sick bay.  About 20 years later, his hearing had 
deteriorated to the point that he sought medical attention.  
The veteran states that his now deceased family care provider 
opined that his hearing loss was due "to those guns."  
Treatment records of his deceased provider are not available.  
Other private medical records reflect that he had been 
employed by AP&L (Arkansas Power and Electric Co.) until his 
retirement.

In a statement dated in August 2000, the veteran relates that 
in the late 1960s or 1970s his now deceased family care 
provider informed him he was hard of hearing, as a result of 
exposure to loud noises at some point in his life, and that 
hearing aids would not help.  The veteran referenced the 1945 
firing incident.

An August 2001 VA treatment entry reflects that the veteran 
reported that he first noticed a problem with his hearing in 
the 1970s or slightly earlier.  The examiner noted no opinion 
or entry as to etiology.  In a statement dated in May 2002, 
the veteran related that, when he consulted a hearing 
specialist in the 1960s, he denied working around loud noises 
other than during his active service in the Navy.  The 
veteran related that his ears rang for a week after the 1945 
incident.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases, including organic diseases of the central nervous 
system, may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from qualifying service.  Further, certain chronic 
diseases, including organic diseases of the central nervous 
system, may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from qualifying service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2003).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  The so called combat exception, however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service.  Collette 
v. Brown, 82 F.3d at 392-93; Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  When making a determination of service 
connection, VA must administer its regulations under a broad 
and liberal interpretation consistent with the facts in each 
case.  38 C.F.R. § 3.303(a) (2003).

The veteran does not claim to have been involved in combat 
operations at the time he reports he was exposed to 
acoustical trauma via 5-inch naval.  Further, there is no 
evidence of record to show the veteran was involved in combat 
operations while aboard the USS Houston.  Nonetheless, there 
is no reason to doubt the veteran's report, and hearing at 
least some gun fire would be consistent with the 
circumstances of serving aboard a Navy cruiser.  The critical 
factor is that the medical evidence does not show any hearing 
loss pathology as a result of his service.

As set forth above, the medical evidence shows the veteran's 
hearing to have been at the same level when he was discharged 
in 1946 as it was upon his induction in 1944.  Further, his 
discharge physical was several months after his putative 
exposure to naval gun fire, and no hearing loss was noted.  
There is no evidence of a complaint of hearing loss until 
several years after his active service.  The veteran is 
entitled to the benefit of the doubt where the evidence in 
favor of service connection and against service connection is 
roughly in balance.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection for a hearing loss.  38 C.F.R. 
§ 3.303 (2003).


II.  Tinnitus.

Factual Background

The SMRs reflect no entries for complaints, findings, or 
treatment for, tinnitus.  Neither is there a contemporaneous 
record of complaints, findings, or treatment for, tinnitus in 
the years immediately after service.

The veteran's only reference to tinnitus is as related in the 
1945 incident aboard the USS Houston.

An August 1999 VA audiology treatment note entry reflects 
that no tinnitus is noted.

Analysis

The legal standard for service connection is set forth above 
and, except for the discussion on presumptive conditions, is 
incorporated here by reference.  The first requirement for 
service connection is there must be a currently diagnosed 
disability or condition.  Hickson v. West, supra.  The 
medical evidence does not confirm a diagnosis of tinnitus.  
Further, there is no evidence of complaints, findings, or 
treatment of, tinnitus in the SMRs.  The veteran is entitled 
to the benefit of the doubt where the evidence in favor of 
service connection and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. § 3.303 (2003).




III.  Right eye injury residuals.

Factual Background

The veteran's induction physical examination reflects that 
his vision was 20/20 in both eyes and no condition or 
pathology was noted as concerns his eyes.

An August 1945 entry in the SMRs reflect, that while aboard 
the USS Houston, the veteran was working on the deck with a 
wire brush, when one of the steel bristles flew off and 
struck in the right eye.  Physical examination revealed a 
small steel particle in the sclera of the right eye, about 1 
mm lateral to the cornea.  There was a small hemorrhage in 
that area.  The particle was removed under local anesthetic, 
and the veteran was instructed to wear an eye patch.  He was 
admitted to sick bay for observation.  An entry three days 
later reflects that the hemorrhage appeared to be absorbing, 
there was no evidence of infection, and the veteran voiced no 
complaints.  He was discharged to duty.

The last entry in the SMRs reflects that the veteran was 
found physically qualified for discharge and no treatment or 
hospitalization was required.  The April 1946 Physical 
Examination Report for Discharge reflects the veteran's 
vision as 15/20 in the right eye, and 13/20 in the left eye.  
The only pertinent defect noted was defective vision, which 
were deemed nondisqualifying.

A March 2002 VA examination entry reflects that the veteran 
reported he felt like there was film over his eyes.  The only 
significant history the veteran reported was cataracts.  
Other than a prescription for spectacles, the only finding 
noted were cataracts, which were assessed as not visually 
significant.

Analysis

The legal standard for service connection is set forth above 
and, except for the discussion on presumptive conditions, is 
incorporated here by reference.  While the discharge physical 
examination shows the veteran's vision to have deteriorated 
after his entry into service, there is no medical evidence of 
record to show that it was related to the 1945 right eye 
injury, as the veteran's left eye also was assessed as weaker 
at discharge than at induction.  Further, there is no post-
service record of any right eye pathology which is 
etiologically connected to the 1945 injury.  The March 2002 
examination did not note any abnormalities.  Thus, there is 
no diagnosed condition or disability of the right eye which 
may be the subject of service connection.  38 C.F.R. 
§ 3.303(c) (2003).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

IV.  Parkinson's disease.

Factual Background

The veteran noted on his November 1999 claim form that he was 
exposed to asbestos and that he was claiming service 
connection for Parkinson's disease as a result.  Although the 
veteran was asked on a number of occasions to provide 
evidence, there is no evidence of record of his having been 
exposed to asbestos during his active service.

The SMRs are silent as to and any complaints, findings, or 
treatment for, Parkinson's disease or other neurological 
disorder.  The discharge physical examination assessed the 
veteran's nervous system as normal.  The SMRs also are silent 
as to any pulmonary pathology.

Private treatment records of W.C.F., MD, reflects the veteran 
was diagnosed with suspected early Parkinson's disease in 
April 1997.  Dr. F's records reflect no opinion as to 
etiology.

The medical evidence of record does not show the veteran to 
have any condition, disease, or pathology, normally 
associated with exposure to asbestos.  The discharge physical 
examination reflects that the veteran's respiratory system, 
to include a chest x-ray, was assessed as normal.

Analysis

The legal standard for service connection is set forth above 
and is incorporated here by reference, to include the 
discussion on presumptive conditions.  As noted, the veteran 
has not provided any evidence or reference to the effect that 
he was exposed to asbestos while in service.  There is no 
presumption of exposure to asbestos merely because one served 
aboard naval vessels.  See Dyment v. West, 13 Vet. App. 141, 
143-44 (1999); VAOPGCPREC 4-2000 (April 13, 2000).  Further, 
the medical evidence does not show the veteran to manifest 
any of the conditions or diseases normally associated with 
exposure to asbestos, e.g., asbestosis, pleural effusions and 
fibrosis, pleural plaques, and mesothelioma of pleura or 
peritoneum.  See id. at p. 12.

As concerns the veteran's Parkinson's disease, it did not 
manifest until decades after his active service.  Further, 
neither his private care provider nor a VA provider has 
opined that there is any relationship between his Parkinson's 
disease and his active service.  The veteran is entitled to 
the benefit of the doubt where the evidence in favor of 
service connection and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for residuals of a right 
eye injury is denied.

Entitlement to service connection for Parkinson's disease, to 
include as secondary to exposure to asbestos, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



